Citation Nr: 0932490	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted an increased rating for 
the Veteran's service-connected PTSD, from 10 percent to 30 
percent.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; impairment of short-term memory (e.g., 
getting confused about his medications); significant 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective social relationships.


CONCLUSIONS OF LAW

The criteria for a 50 percent rating, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). 
 
Letters dated August 2007 and March 2009, provided to the 
Veteran before the October 2007 rating decision, and the May 
2009 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The letters informed the Veteran of what 
evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The 
August 2007 letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, first, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Second, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Fourth, as with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

In this case, VA satisfied the requirements of Vazquez-Flores 
in its March 2009 letter to the Veteran.  VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a VA 
notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  The AOJ readjudicated the claim and issued 
a supplemental statement of the case in May 2009.  Thus, the 
timing defect in the notice has been rectified. 

In addition, the Veteran has never alleged how any timing 
error prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's VA treatment records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Veteran was provided with VA 
examinations in June 2006 and September 2007.

The Board has considered that the Veteran's service treatment 
records (STRs) are unavailable.  Under 38 U.S.C.A. § 5103A(b) 
and 38 C.F.R. § 3.159(c)(2), VA is required to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist, or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In this case, the National Personnel Records Center (NPRC) 
stated in April 2006 that it was unable to locate any missing 
STRs.  Thus, the Board finds no basis for further pursuit of 
these records, as such efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2), (3) (2008).

When STRs are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the Veteran's 
STRs appear to have been destroyed in the fire at the NPRC in 
St. Louis, Missouri in July 1973.  Under these circumstances, 
the Court has held that VA has a heightened duty "to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the Veteran's medical records have 
been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court 
declined to apply "adverse presumption" against VA where 
records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  In this case, VA advised the 
appellant of numerous examples of evidence that could be 
developed to substantiate his claim in its August 2007 and 
March 2009 letters.  Moreover, VA explained that it had 
contacted NPRC, and did not stop contacting them until a 
reply was received; that the search was therefore a 
reasonably exhaustive search under 38 U.S.C.A. § 5103A(b) and 
38 C.F.R. § 3.159(c)(2); and that further efforts to locate 
the records would not be justified because NPRC has 
determined that no additional STRs for the Veteran are on 
file.  See Dixon, supra.
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claims for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Consequently, the 
Veteran's December 2007 argument that VA had failed to comply 
with by 38 U.S.C.A. § 5103A is rebutted.

Analysis
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  These 
criteria contemplate that a 30 percent evaluation is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent disabling for PTSD.  In a June 
2006 letter, the Veteran stated that he often gets only two 
hours of sleep per night, dreams of his combat experiences in 
Germany during World War II, and sometimes wakes up not 
knowing where he is.  He also stated that he has constant 
depression.  In his September 2008 substantive appeal, the 
Veteran asserted that sleepless nights are normal for him, 
and that he is frightened by loud noises.

The Veteran's service records show that he earned the Combat 
Infantry Badge for his service in Rhineland, Central Europe, 
during World War II.

The Veteran's claims file includes extensive medical records 
documenting his PTSD, which will be cited herein as relevant.

In June 2006, the Veteran was provided with his first VA 
examination for PTSD.  The VA examiner reviewed the Veteran's 
claims file.  The Veteran displayed an appropriate and full 
affect, and a happy mood.  He displayed no obsessive or 
ritualistic behavior, and stated that he had no panic attacks 
or homicidal ideation.  The Veteran did have passive suicidal 
thoughts on occasion, but no suicidal intent or plan.  The 
Veteran reported having nightsweats, nightmares two to three 
times per week, confusion upon awakening, mild irritability, 
avoidance, and increased arousal.  The Veteran displayed mild 
memory problems with his recent memory.  The examiner 
diagnosed the Veteran with chronic PTSD and major depressive 
disorder (MDD).  The Veteran had a GAF score of 60.

In September 2007, the Veteran was provided with his second 
VA examination for PTSD, by a different examiner.  The VA 
examiner reviewed the Veteran's claims file.  He noted that 
the Veteran takes medication and participates in individual 
therapy to manage his PTSD.  The Veteran displayed a flat 
affect and a depressed mood.  He noted that he is able to 
sleep for four hours per night.  He displayed no obsessive or 
ritualistic behavior, and stated that he had no panic attacks 
or homicidal or suicidal ideation.  The Veteran reported 
persistent re-experiencing of his traumatic stressors from 
his combat service in World War II.  The Veteran displayed 
mild impairment of his recent and immediate memory.  The VA 
examiner diagnosed the Veteran with chronic and severe PTSD.  
He noted that the Veteran, who is retired, does not contend 
that his retirement was solely due to the effects of his 
PTSD.  However, he noted that the Veteran has severe social 
and occupational impairment due to his PTSD.  The Veteran had 
a GAF score of 50.

In December 2007, the Veteran told a VA clinician that he was 
not using his antidepressant medication.  He did not know 
that his medication was for his nerves, and stated that he 
gets confused about his medications.

In August 2008, the Veteran told a VA clinician that his 
isolation and inactivity were contributing to his depression.  
The Veteran sought assistance in motivating him to leave his 
house, where he lives alone, and engage in social activities 
such as fishing and golfing.  The clinician noted that the 
Veteran had previously indicated an interest in doing these 
activities, but that he had not done them.

VA clinicians found that the Veteran had a GAF score of 60 in 
June 2006,  June 2007, and July 2007.  In September 2007, he 
had GAF scores of 50 and 60.  The Veteran had a GAF score of 
60 in October 2007, December 2007, March 2008, April 2008, 
May 2008, July 2008, and August 2008.  The Veteran had a GAF 
score of 55 in October 2008, January 2009, and April 2009.

In his December 2007 notice of disagreement, the Veteran 
argued that VA had failed to provide him with an adequate 
examination.  However, the Board finds that the Veteran's 
June 2006 and September 2007 VA examinations were adequate, 
because, in both examinations, the examiners reviewed the 
claims file.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Moreover, the examiners noted numerous details of 
the Veteran's condition, including the date of onset of his 
condition, its course since onset, his medical history, his 
test results, and the effects of the problem on his daily 
activities.

The Board finds that the evidence of record is consistent 
with a 50 percent rating for the entire appeal period.  38 
C.F.R. § 4.7.  That is, overall, the evidence demonstrates 
that the Veteran's service-connected PTSD has been shown to 
be manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; impairment of short-term memory (e.g., 
getting confused about his medications); significant 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective social relationships.  
The Veteran's GAF scores of 50 and 60 are indication of 
moderate symptoms.  

The evidence of record does not warrant an even higher 70 
percent rating.  38 C.F.R. § 4.7.  The Veteran does not have 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  Consequently, a rating 
higher than 50 percent is not for application.

The effective date of the Veteran's rating of 50 percent 
disabling, August 14, 2007, corresponds to the date of his 
claim for an increased rating.  That claim was borne out by 
his September 2007 VA examination, as well as subsequent VA 
treatment records.  Because there has been no other occasion 
during the appellate period in which the Veteran's disability 
has been more severe than 50 percent, there is no basis on 
which to stage his rating for his disability on appeal.  
Hart, supra.  In determining that the a 50 percent rating for 
the Veteran's PTSD are met during the time frame under 
consideration, the Board has considered the rating criteria 
in the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has not required the presence 
of a specified quantity of symptoms in the Rating Schedule to 
warrant the assigned rating for PTSD.  See Mauerhan, supra.

The Board has considered the issue of whether the Veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that, 
based on the evidence of record, the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.  Specifically, the Veteran 
declined hospitalization in March 2008.  Additionally, in his 
September 2007 VA examination, the examiner noted that the 
Veteran does not contend that his retirement was solely due 
to the effects of PTSD.  Moreover, the effect of his PTSD on 
his current unemployment is accounted for in his 50 percent 
disability rating as of August 14, 2007, date of receipt of 
claim.

In summary, the Board finds that the evidence supports a 50 
percent disability rating, but no greater, for entire appeal 
period, for the Veteran's PTSD, under Diagnostic Code 9411.  
38 C.F.R. §§ 4.3, 4.130.


ORDER

A disability rating of 50 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


